Title: To Thomas Jefferson from Thomas Barclay, 20 March 1786
From: Barclay, Thomas
To: Jefferson, Thomas



Dear Sir
Madrid 20th. March 1786.

I wrote you a few lines informing you of my arrival, and Expectation of seeing the Count of Florida Blanca this day agreeable  to his appointment, in Consequence of which M. Carmichael accompanied me to the Pardo, where the Count resides at present, and there we were Informed that the Minister cou’d not receive us before Wednesday next, as he had had, within a few days, the account of the Death of his Father. There is nothing Important in this Except the Delay, however I have thought proper to mention it to you, and as soon as I can be more particular I will write to you and M. Adams. In the mean time I remain Dear Sir Your Most obed. Servant,

Thos. Barclay

